Case 8:16-cv-02549-EAK-CPT Document 196 Filed 12/04/18 Page 1 of 2 PageID 8913




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

DISH NETWORK, LLC,

        Plaintiff,

V.                                                      Case No.: 8:16-cv-2549-EAK-CPT

GABY FRAIFER, TELE-CENTER, INC., and
PLANET TELECOM, INC.,

        Defendants.

                                          ORDER

        THIS CAUSE is before the Court sua sponte.

       This action is hereby referred to mediation before United States Magistrate Judge

Sean P. Flynn. The Mediation Conference is set for FRIDAY, FEBRUARY 8, 2019 at

 10:00 AM in Courtroom 11 B of the Sam M. Gibbons Federal Courthouse, 801 North

 Florida Avenue, Tampa, FL 33602.

        All parties to this action shall have representatives with full settlement authority

 present at the Mediation Conference before Judge Flynn. This Order is being entered by

the undersigned; this is a MANDATORY mediation.

        The Clerk is directed to administratively close this case pending the outcome of

 the mediation and terminate any pending motions. Should the parties fail to amicably

 resolve this dispute at the Mediation Conference, the case will be reopened, and any

 motions pending prior to the entry of this Order will be reactivated.

        This case is removed from the Court's February trial calendar; and the pretrial

 conference, currently set for January 22, 2019, is canceled. The pretrial conference and

 trial will be rescheduled by separate notice, as necessary.
Case 8:16-cv-02549-EAK-CPT Document 196 Filed 12/04/18 Page 2 of 2 PageID 8914

                                                             Case No.: 8:16-cv-2549-EAK-CPT

                                                         .
        DONE and ORDERED in Chambers, in Tampa, Florida this
                                                                        a.r!L
                                                                        -f- day of December,
2018.




                       -~~
                       . -c:::::::: .
                            ~-.,.----
                                        ....   ···




Copies furnished to:

Counsel/Parties of Record




                                                     2
